                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TENNESSEE
                                AT KNOXVILLE
 ______________________________________________________________________________

 STEPHANIE BERRY, F/K/A                         )
 STEPHANIE WESTMORELAND,                        )
                                                )
        Plaintiff,                              )
                                                )
 v.                                             )       Case No. 3:18-cv-345-HSM-HGB
                                                )
 INFINITY FUNDING III, LLC and                  )       Jury Trial Demanded
 WAKEFIELD & ASSOCIATES, INC.,                  )
                                                )
        Defendants.                             )


                                 RESPONSE TO ORDER [DOC. 8]


        Plaintiff, by and through counsel, respectfully responds to the Court’s Order dated

 September 28, 2018 regarding Plaintiff’s failure to request the Clerk enter default or move for a

 default judgment pursuant to Federal Rule of Civil Procedure 55, despite Defendants’ Infinity

 Funding III, LLC (Infinity) and Wakefield & Associates, Inc.’s (Wakefield) (collectively

 “Defendants”) failure to timely file a responsive pleading or otherwise attempt to extend the time in

 which to file a responsive pleading, as provided in Eastern District of Tennessee Local Rule

 12.1[See Doc. 8], as follows:

        1.      The parties to this action have reached a settlement of this case.

        2.      A stipulation of dismissal of this action with prejudice as to all Defendants is to be

                filed by Plaintiff’s counsel no later than Tuesday, October 2, 2018, resolving this

                matter with the Court.




                                    1
Case 3:18-cv-00345-HSM-HBG Document 9 Filed 09/30/18 Page 1 of 2 PageID #: 29
        WHEREFORE, the above being considered, Plaintiff respectfully requests the Court

 consider this response sufficient to comply with the Court’s Order to timely file a response showing

 good cause as to why Plaintiff failed to pursue a default against Defendants.

 09/30/18                                       Respectfully submitted,

                                                STEPHANIE BERRY


                                                s/      Alan C. Lee
                                                Alan C. Lee, BPR #012700
                                                PO Box 1357
                                                Talbott, TN 37877-1357
                                                (423) 581-0924
                                                aleeattorney@gmail.com


                                                s/     Brent S. Snyder
                                                Brent S. Snyder, BPR #21700
                                                2125 Middlebrook Pike
                                                Knoxville, TN 37921
                                                (865) 546-2141
                                                Brentsnyder77@gmail.com

                                                Attorneys for Plaintiff



                                   CERTIFICATE OF SERVICE

         I hereby certify that this 30th day of September 2018, a copy of the foregoing document was
 filed electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
 system to all parties indicated on the electronic filing receipt. Parties may access this filing through
 the Court’s electronic filing system. The parties below were served by first-class U.S. mail,
 postage prepaid, or electronic mail.

                                                s/ Alan C. Lee
                                                Alan C. Lee, Attorney for Plaintiff

 Russell T. Fisher
 Wakefield & Associates, Inc.
 PO Box 51272
 Knoxville, TN 37950-1272
 rfisher@rrcinc.com



                                    2
Case 3:18-cv-00345-HSM-HBG Document 9 Filed 09/30/18 Page 2 of 2 PageID #: 30
